 Case 1:18-cv-01259-RGA Document 46 Filed 03/10/20 Page 1 of 2 PageID #: 504




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,                    )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )   Case No. 18-1259 (RGA)
                                                     )
SMARTMATIC USA CORP.,                                )
                                                     )
                      Defendant.                     )

        NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL

       Pursuant to Local Rule 83.7, Plaintiff Election Systems & Software, LLC (“ES&S”)

hereby notifies the Court that Kyle G. Gottuso, Esquire, previously admitted pro hac vice on

August 23, 2018, is withdrawing as counsel for ES&S in this action.

       The undersigned Delaware counsel, as well as all other pro hac vice counsel, remain

counsel of record for ES&S in this action.

Dated: March 10, 2020                        Respectfully submitted,

                                             ROGOWSKI LAW LLC

                                             By: /s/ Patricia S. Rogowski
                                             Patricia Smink Rogowski, Del. Bar ID #2632
                                             501 Silverside Road, Suite 11
                                             Silverside Carr Executive Center
                                             Wilmington, DE 19809
                                             Tel: (302) 893-0048
                                             pat@rogowskilaw.com

                                             LEWIS RICE LLC

                                             Robert M. Evans, Jr. (Pro Hac Vice)
                                             Michael Hartley (Pro Hac Vice)
                                             600 Washington Avenue, Suite 2500
                                             St. Louis, MO 63101
                                             Tel.: 314-444-7600
                                             revans@lewisrice.com
                                             mhartley@lewisrice.com

                                             Attorneys for Plaintiff Election Systems & Software, LLC
 Case 1:18-cv-01259-RGA Document 46 Filed 03/10/20 Page 2 of 2 PageID #: 505




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2020, I caused to be electronically filed a true and
correct copy of the foregoing document with the Clerk of the Court using CM/ECF, which will
send notification that such filing is available for viewing and downloading to the counsel of
record in this action.


                                                      _/s/ Patricia S. Rogowski_______________
                                                      Patricia Smink Rogowski, Del Bar ID 2632




                                                 2
